Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 4/9/21 has been entered. Claim 7 has been canceled.  Claims 6 and 8 have been amended.  Claims 1-6, and 8-9 remain pending in the application.
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive.
With regards to the 35 U.S.C. §103 rejection of Claim 1 as being unpatentable over Gallet (U.S. 2010/0205934) in view of Decker et al. (U.S. 2006/0228206) and further in view of Micheli et al. (U.S. 2011/0150660), Applicant has argued “Micheli’s airfoil is for use with a particular frequency” and  "[t]here is nothing in Gallet or Decker relating to the frequency, and thus a skilled worker would have no reason to incorporate Micheli's airfoil with its particular frequency suitability." (see Remarks filed 4/9/21, Pages 4 and 5).  The Examiner does not find this argument persuasive.  Gallet discloses a low 
Additionally regarding the rejection of Claim 1, Applicant has argued “Micheli does not teach--nor would a skilled worker understand Micheli to disclose--a camber that is suitable for or beneficial for all compressor blades” (see Remarks filed 4/9/21, Page 5).  The Examiner does not find this argument persuasive because the features upon which applicant relies (i.e., a camber that is suitable for or beneficial for all an airfoil arranged in the low pressure compressor”).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, regarding Claim 1, Applicant has stated “Micheli might be useful for a compressor where the airfoil length is ~318 mm when used with Micheli’s disclosed stagger angle and at 50 Hz or 60 Hz” (see Remarks filed 4/9/21, Page 5).  It appears as though Applicant is arguing that because Micheli discloses a compressor airfoil with a specified length intended for specific speeds, that one having ordinary skill in the art would not be motivated to use this airfoil in a compressor unless that compressor also had an airfoil of the same length and operated at only that or those speeds.  The Examiner does not find this argument persuasive because Micheli teaches a compressor airfoil (see Title) that improves the performance of a gas turbine compressor (Para 12), and one having ordinary skill in the art would be motivated to use Micheli’s airfoil, including its length and operating speed, in a gas turbine compressor (such as that disclosed by Gallet) for at least this reason alone.
Applicant has argued that claims 2-6 and 9 are allowable for the same reasons as indicated above concerning claim 1 (see Remarks filed 4/9/21, Pages 4 and 6).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (U.S. 2010/0205934) in view of Decker et al. (U.S. 2006/0228206) and further in view of Micheli et al. (U.S. 2011/0150660).
Re claim 1:
Gallet discloses a gas turbine engine (see Fig. 2 and Para 22 - “turbofan engine” (a type of gas turbine engine)) comprising: 
a combustor section (5, combustion chamber - Para 25 (a type of combustor section)) arranged between a compressor section (3 and 4 (see Fig. 2 and Para 25 - 3 and 4 are described as “LP compressor” and “HP compressor” respectively which are collectively a type of compressor section)) and a turbine section (Para 27 - “a two-stage LP turbine” (a type of turbine section)), wherein the compressor section (3/4) includes at least a low pressure compressor (3, LP compressor - Para 25) and a high pressure 
a fan section (1, fan - Para 25 (a type of fan section as shown in Fig. 2)), wherein the low pressure compressor (3) is downstream from the fan section (1)(see Fig. 2 - 3 shown downstream 1); 
an airfoil (see Fig. 2 at 3 - airfoil is inherently included in compressor) arranged in the low pressure compressor (3).
Gallet fails to disclose a fan section having an array of twenty-six or fewer fan blades.
Decker teaches a fan section (14, fan - Para 28 (a type of fan section as shown in Fig. 1)) having an array of twenty-six of fewer fan blades (see Fig. 1 and Para 50 - “reducing the number of fan blades from twenty-two to either twenty or eighteen”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the number of fan blades of Decker in the fan of Gallet for the advantage of improved aerodynamic efficiency (Decker; Para 50).
Gallet fails to disclose the airfoil including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a camber angle and span position that defines a curve with a decreasing camber angle within the range of 80% span to 100% span, and wherein the camber angle is less than 20° within the entire range of 40% span to 100% span.
Micheli teaches an airfoil (10, airfoil - Para 17) including pressure (see Fig. 2 - pressure side (unlabeled) shown on concave lower surface of illustrated airfoil) and the second distal end of the airfoil, the height is 489.880mm”), wherein the airfoil (10) has a relationship between a camber angle (Fig. 6 - “Camber Angle”) and span position (Fig. 6 - “Height” (a type of span position)) that defines a curve (Fig. 6 (curve shown defining a relationship between “Camber Angle” and “Height”)) with a decreasing camber angle within the range of 80% span to 100% span (see Fig. 6 and TABLE 1 - decreasing camber angle shown/described over entire range from 0% span at 0 height to 100% span at ~489.88 height and this includes a decreasing camber angle from 80% span at ~391.9 height (80% of 489.88) to 100% span at ~489.88 height (see Para 24 - “point I at a distal end of the airfoil” thereby makes height listed for I in TABLE-1 the height at the distal end)), and wherein the camber angle is less than 20° within the entire range of 40% span to 100% span (see Fig. 6 and TABLE 1 - camber angle is shown becoming less than 20 degrees at a span of approximately 33% (curve shown crossing 20 degrees at ~160 mm which is approximately 33% of the 100% span height of 489.88) and remaining below 20 degrees for the remainder of the span to 100% (at height of 489.88)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the airfoil of Micheli as the 
The Examiner notes that the compressor of Gallet operates at 3500 rpm (58.33 Hz)(see Para 45 of Gallet which describes the speed of the turbine as 3500 rpm and Para 37 of Gallet which describes the turbine directly driving the compressor), and this speed aligns with the intended speed of the airfoil of Micheli (see Para 13 of Micheli - “airfoils which are suitable for operation at nominally 50Hz and 60 Hz respectively”)).
To overcome this rejection, the Examiner suggests amending claim 1 to recite “wherein the camber angle is less than 20° within the entire range of 30% span to 100% span” (support found in Fig. 6 of instant application).
Re claim 2:
Gallet discloses wherein the gas turbine engine (Fig. 2) is a two-spool configuration (Para 25 - “twin-spool turbofan engine”).
Re claim 3:
Gallet discloses wherein the airfoil (inherent component of 3 as described above) is rotatable relative to an engine static structure (Para 33 - “a fixed axle 24 connected to the structure of the engine”)(see Fig. 2 and Para 37 - “first wheels drive the LP compressor 3 and the fan 1 via the first LP shaft 2a, while the second wheels drive this same compressor 3 and the fan 1 via the second LP shaft 2b with the reversal of its direction of rotation via a reversing module”).
Re claim 4:
Gallet in view of Micheli teaches wherein the curve (Micheli; Fig. 6 (curve shown defining a relationship between “Camber Angle” and “Height”)) has a decreasing at a distal end of the airfoil” thereby makes height listed for I in TABLE-1 the height at the distal end)).
Re claim 5:
Gallet in view of Micheli teaches wherein the camber angle is generally linear within the range of 0% span to 100% span (Micheli; see Fig. 6 - “camber angle” is shown as generally linear within entire span).
Re claim 6:
Gallet in view of Micheli teaches wherein the camber angle is less than 15° within the range of 80% span to 100% span (Micheli; see Fig. 6 and TABLE 1 - camber angle is shown becoming less than 15 degrees at a span of approximately 53% (curve shown crossing 15 degrees at ~260 mm which is approximately 53% of the 100% span height of 489.88) and remaining below 15 degrees for the remainder of the span to 100% (at height of 489.88)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallet (U.S. 2010/0205934) in view of Decker et al. (U.S. 2006/0228206) and further in view of Micheli et al. (U.S. 2011/0150660), as applied to claim 1 above, and further in view of Sheridan (U.S. 2013/0004297).
Re claim 9:

Sheridan teaches wherein a fan section (12, fan section - Para 27) has a low fan pressure ratio of less than 1.55 (Para 44 - “low overall fan pressure ratio … is less than about 1.45”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the low fan pressure ratio of Sheridan in the system of Gallet for the advantage of producing a significant amount of thrust (Sheridan; Para 44).
Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach an airfoil with a camber angle less than 20° within the entire range of 40% span to 100% span in a low pressure compressor which is counter-rotating relative to the fan blades as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/27/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, April 28, 2021